
	

113 HR 4725 IH: Care for our Heroes Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4725
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Collins of New York introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that all veterans are eligible to participate in
			 hospice care programs of the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Care for our Heroes Act.
		2.Determination of eligibility for hospice care
			(a)In generalSection 1710 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(i)Notwithstanding any other provision of law, and in accordance with the priorities specified in
			 section 1705(a) of this title, each veteran is eligible to participate in
			 a hospice program (or a similar program) conducted by the Secretary,
			 regardless of—
						(1)the net worth or income of the veteran, spouse of the veteran, or child of the veteran; or
						(2)whether the Secretary has otherwise furnished to the veteran any benefit under the laws
			 administered by the Secretary..
			(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a veteran who seeks to participate
			 in a hospice program (or similar program) conducted by the Secretary of
			 Veterans Affairs on or after the date of the enactment of this Act.
			
